Citation Nr: 1040531	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  09-05 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1964 to August 1967. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the RO in 
Phoenix, Arizona, which denied service connection for PTSD.  This 
claim is now under the jurisdiction of the RO in Detroit, 
Michigan. 

In July 2010, the Veteran testified at a Board hearing before the 
undersigned.  A transcript of the hearing has been associated 
with the claims file. 

The Board notes that in letters dated in February 2010, 
October 2009, the Veteran filed new service connection 
claims for diabetes mellitus, type II, hypertension, 
chloracne, soft tissue sarcomas, and a prostate disorder, 
and petitioned to reopen previously denied service 
connection claims for urinary frequency, skin growths, 
growths under his finger nails and toe nails, disabilities 
of the back, neck, and legs, and a broken jaw.  These 
matters have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them and they are referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims entitlement to service connection for PTSD.  
The Board finds that further development of this claim is 
warranted before it can be properly adjudicated.

Preliminarily, the Board notes that although the Veteran has 
indicated that the Veterans of Foreign Wars of the United States 
(VFW) is his current representative, a power of attorney (POA) 
for this organization is not in the claims file.  In this regard, 
a VA Form 21-22 appointing VFW as the Veteran's POA was revoked 
by the Veteran's subsequent execution of a new POA for the 
Arizona Department of Veterans' Services (ADVS).  See 38 C.F.R. 
§ 14.631(f)(1) (2010).  As the Veteran recently moved from 
Arizona to Michigan, ADVS withdrew its POA in July 2010 pursuant 
to 38 C.F.R. §§ 14.631, 20.608 (2010).  Therefore, in order for 
VA to recognize VFW or another organization or individual as the 
Veteran's representative, the Veteran must execute a new POA on 
either VA Form 21-22, "Appointment of Veterans Service 
Organization as Claimant's Representative," or VA Form 21-22a, 
"Appointment of Attorney or Agent as Claimant's 
Representative."  On remand, the agency of original jurisdiction 
(AOJ) should send these forms to the Veteran with accompanying 
instructions.  Thereafter, the newly executed POA, if returned by 
the Veteran, should be associated with the file. 

The Board also finds that a new VA examination is warranted.  
Under the Veterans Claims Assistance Act of 2000, VA has a duty 
to assist claimants in developing a claim for VA benefits.  The 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2010); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the Veteran was afforded an appropriate VA examination in 
March 2007 to determine the nature and etiology of the Veteran's 
psychiatric disorders.  The examiner found that while the Veteran 
had depression and anxiety as a result of active service, he did 
not meet the criteria for a diagnosis of PTSD.  Service 
connection was granted for major depression/generalized anxiety 
disorder in a June 2007 RO decision.  Subsequent to this 
examination, the Veteran submitted a private treatment record 
dated in November 2007 showing a diagnosis of PTSD by a 
psychiatrist.  A March 2009 letter from this psychiatrist is also 
of record and reflects that the Veteran had PTSD.  Further, an 
April 2008 letter from a private therapist states that the 
Veteran's symptoms met the criteria for PTSD.  The Board also 
notes that the Veteran felt he was unable to communicate clearly 
with the VA psychiatrist who examined him in March 2007.  While 
this alone is not a sufficient basis to warrant a new examination 
absent competent evidence that the examination was inadequate, 
the Board finds that given the subsequent diagnosis of PTSD by a 
private psychiatrist in conjunction with the Veteran's strong 
feeling that he was unable to communicate fully with the VA 
examiner (who concluded that the Veteran did not have PTSD based 
on the examiner's finding that the Veteran did not identify an 
in-service stressor), the Board finds that a new examination is 
warranted to determine whether the Veteran has PTSD.  In this 
regard, the examiner should carefully review and account for the 
March 2007 VA examination report, which is negative for a finding 
of PTSD, the private treatment records dated in 2007 from Dr. 
Ruben reflecting a diagnosis of PTSD, the March 2009 letter from 
Dr. Ruben stating that the Veteran had PTSD, and the April 2008 
letter from the Veteran's private therapist stating that the 
Veteran's symptoms met the criteria for PTSD.

On remand, the AOJ should also obtain the Veteran's recent VA 
treatment records from the VA Medical Center (VAMC) in Saginaw, 
Michigan.  See 38 C.F.R. § 3.159(c)(2)(3).  In this regard, the 
Veteran stated at the July 2010 Board hearing that he has 
received mental health treatment at the Saginaw VAMC and thus 
these records are potentially relevant to his claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (holding that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file).  

The Board again notes that an active POA is not of record as the 
Veteran has not filled out and signed a new POA for VFW or any 
other representative.  Therefore, the AOJ should not send 
copies of any correspondence to VFW or any other 
representative unless and until the Veteran appoints a new 
POA.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should send the Veteran VA Form 
21-22, "Appointment of Veterans Service 
Organization as Claimant's Representative," 
and VA Form 21-22a, "Appointment of Attorney 
or Agent as Claimant's Representative" with 
accompanying instructions.  The Veteran 
should be notified that a POA must be 
executed on of these forms in order for VA to 
recognize VFW or another organization or 
individual as the Veteran's representative.  
If the Veteran returns a properly completed 
POA form, it should be associated with the 
claims file.

2.  The AOJ should obtain the Veteran's 
current VA treatment records from the Saginaw 
VAMC. 

3.  The Veteran should be scheduled for a VA 
medical examination to determine whether the 
Veteran has PTSD, and whether it is related 
to his combat service.  The entire claims 
file and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.  The examiner must note in the 
examination report that the evidence in the 
claims file has been reviewed.  

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to whether the Veteran has PTSD 
and, if so, whether it is at least as likely 
as not (i.e. to at least a 50:50 degree of 
possibility) related to service or whether 
such a relationship is unlikely (i.e. less 
than a 50:50 degree of possibility).  The 
term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.  
The AOJ should ensure that an adequate 
rationale has been provided before returning 
this case to the Board. 

In addition to other relevant evidence in the 
claims file, the examiner should carefully 
review the March 2007 VA examination report, 
the private treatment records dated in 2007 
from Dr. Ruben reflecting a diagnosis of 
PTSD, the March 2009 letter from Dr. Ruben 
stating that the Veteran had PTSD, and the 
April 2008 letter from the Veteran's private 
therapist stating that the Veteran's symptoms 
met the criteria for PTSD.

If the examiner is not able to provide an 
opinion without resorting to speculation, the 
examiner must state the reasons why such an 
opinion cannot be rendered.  In this regard, 
the examiner should state whether a 
definitive opinion cannot be provided because 
required information is missing or because 
current medical knowledge yields multiple 
possible etiologies with none more likely 
than not the cause of the claimed disability.  
The examiner should be as specific as 
possible. 

4.  After the above development is completed, 
and any other development that may be 
warranted, the AOJ should readjudicate the 
claim on the merits.  If the benefits sought 
are not granted, the Veteran should be 
furnished a supplemental statement of the 
case (SSOC) and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

